DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2020 has been entered.
  
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,142,630 in view of Drugeon et al. (US 2012/0140821) and further in view of Zheng et al. (“Simplified Intra Smoothing”).
	Claims 1-3 of U.S. Patent No. 10,142,630 teach most of the limitations of the claims in the instant application; however, said claims 1-3 do not teach the limitations determining whether, in the intra prediction mode, a smoothing filter can be applied or is not to be applied to reference pixel values used for intra prediction of the block; and when a result of the determining steps indicates smoothing filtering is not to be applied, performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels.
In the same field of endeavor, Drugeon discloses determining whether, in the intra prediction mode, a smoothing filter can be applied or is not to be applied to reference pixel values used for intra prediction of the block (paragraph 0066, apply the intra smoothing only to certain intra prediction modes; paragraph 0095, the smoothing of reference pixels (all or those used in the particular intra prediction mode--for instance the top pixels 310 for the vertical mode) is performed; paragraph 0099, A block of an image to be predicted is selected and an intra prediction mode is determined for predicting the selected block. The intra predicting mode may be for instance one of the 9 modes defined in H.264/MPEG-4 AVC as described with reference to FIG. 3B. However, the intra prediction mode may be also another mode for instance any directional prediction in a direction which is not defined by these nine prediction modes. Such a mode may be Once the prediction mode is determined, it is clear which available reference pixels are to be used for predicting each of the pixels in the block. For the purpose of the present embodiment, the reference pixels may be smoothed 910 at the beginning of the prediction and the same smoothed reference pixels may then be used for prediction of pixels in the image block to be predicted); and Zheng teaches when a result of the determining steps indicates smoothing filtering is not to be applied (pages 2-3, table 2-2 shows filtering decision of prediction samples based on intra prediction mode of the coded block), performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (disclosed by Drugeon in paragraph 0078, In accordance with directional prediction using the unfiltered reference pixels p'(1, -1) and p'(2, -1) a prediction of pixel p(2, 3) is given by pred.sub.Ns[p(2,3)]=.alpha.*p'(1,-1)+.beta.*p'(2,-1)).
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of U.S. Patent No. 10,142,630, Drugeon and Zheng in order to remove high frequencies from the prediction signal of intra coding (Drugeon; paragraph 0060) and to avoid encoder complexity and additional signaling overhead (Zheng; Conclusion in page 5).

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification does not support individual structure for each functionality claimed element in claim 5.  Specification describes these routines as software embodied in a structure of one or more processors: “Embodiments of the methods, encoders, and decoders described herein may be implemented in hardware, software, firmware, or any combination thereof. If completely or partially implemented in software, the software may 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 4-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) hereinafter “Drugeon” in view of Zheng et al. (“Simplified Intra Smoothing”) cited in IDS, hereinafter “Zheng”.
As per claim 1, Drugeon discloses a method for decoding an encoded video bit stream in a video decoder (fig. 2; paragraph 0018), the method comprising: 
decoding an intra prediction mode for a block of pixels encoded in the video bit stream (fig. 2; paragraph [0018], The encoded video signal (input signal to the decoder) 
determining whether, in the intra prediction mode, a smoothing filter can be applied or is not to be applied to reference pixel values used for intra prediction of the block (paragraph 0066, apply the intra smoothing only to certain intra prediction modes; paragraph 0095, the smoothing of reference pixels (all or those used in the particular intra prediction mode--for instance the top pixels 310 for the vertical mode) is performed; paragraph 0099, A block of an image to be predicted is selected and an intra prediction mode is determined for predicting the selected block. The intra predicting mode may be for instance one of the 9 modes defined in H.264/MPEG-4 AVC as described with reference to FIG. 3B. However, the intra prediction mode may be also another mode for instance any directional prediction in a direction which is not defined by these nine prediction modes. Such a mode may be determined by detecting the edges entering the block to be predicted with a higher accuracy and by predicting along such a determined edge or a plurality of edges. Alternatively, such a mode may be one of the 33 directional modes defined in the currently under development HEVC standard. Once the prediction mode is determined, it is clear which available reference pixels are to be used for predicting each of the pixels in the block. For the purpose of the present embodiment, the reference pixels may be smoothed 910 at the beginning of the prediction and the same 
determining, based on the intra prediction mode, whether or not the smoothing filter that can be applied is to be applied to the reference pixel values used for intra prediction of the block (paragraph 0101, a unit 1110 for determining reference pixels determines for a particular pixel of a block which reference pixel or pixels are to be used for its prediction depending on a prediction mode. The predictor 1150 then predicts the pixel of a block using these reference pixel(s). The unit 1110 for determining reference pixels may determine the reference pixels according to the result of determination of spatial prediction direction. The predictor 1150 includes means 1120 for selecting the filter according to the position of the block pixel to be predicted, in particular according to its distance to the reference pixels being used for its prediction. Accordingly, the filtering unit (filter) 1130 is then applied to the reference pixels to obtain the prediction of the block pixel. The filtering itself may include smoothing of reference pixels);
applying the smoothing filter to the reference pixel values (paragraph 0101, the filtering unit (filter) 1130 is then applied to the reference pixels to obtain the prediction of the block pixel. The filtering itself may include smoothing of reference pixels; paragraph 0078); and 
performing intra prediction according to the intra prediction mode using the smoothed reference pixel values to generate a predicted block of pixels (paragraph 0019, The decoded information elements further include the information necessary for the prediction such as prediction type in the case of intra-prediction (a spatial intra-prediction 
performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (paragraph 0078, In accordance with directional prediction using the unfiltered reference pixels p'(1, -1) and p'(2, -1) a prediction of pixel p(2, 3) is given by pred.sub.Ns[p(2,3)]=.alpha.*p'(1,-1)+.beta.*p'(2,-1)).
However, Drugeon does not explicitly disclose applying the smoothing filter to the reference pixel values when a result of the determining steps is that the smoothing filter is to be applied; and
when a result of the determining steps indicates smoothing filtering is not to be applied, performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels.
In the same field of endeavor, Zheng discloses applying the smoothing filter to the reference pixel values (disclosed by Drugeon in paragraph 0101, the filtering unit (filter) 1130 is then applied to the reference pixels to obtain the prediction of the block pixel. The filtering itself may include smoothing of reference pixels; paragraph 0078) when a result of the determining steps is that the smoothing filter is to be applied (pages 2-3, table 2-2 shows filtering decision of prediction samples based on intra prediction mode of the coded block); and
when a result of the determining steps indicates smoothing filtering is not to be applied (pages 2-3, table 2-2 shows filtering decision of prediction samples based on intra prediction mode of the coded block), performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (disclosed by Drugeon in paragraph 0078, In accordance with directional prediction using the unfiltered reference pixels p'(1, -1) and p'(2, -1) a prediction of pixel p(2, 3) is given by pred.sub.Ns[p(2,3)]=.alpha.*p'(1,-1)+.beta.*p'(2,-1)).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Drugeon in view of Zheng, in order to avoid encoder complexity and additional signaling overhead (Zheng; Conclusion in page 5). 
As per claim 4, Drugeon discloses wherein the determining is further based on a smoothing flag encoded in the video bit stream (paragraphs 0091-0092, a matrix of flags including for each pixel of the block a flag. The flags may be binary wherein a value of 1 means that the prediction without intra smoothing is used for the considered pixel and value 0 means that the prediction with intra smoothing is used for the pixel, or vice versa… Before embedding the matrix into the bitstream, the matrix is advantageously encoded by a run-length code or an entropy code).
As per claim 5, arguments analogous to those applied for claim 1 are applicable for claim 5.  Furthermore, see Drugeon (fig. 2, decoding apparatus), regarding embodying said method also for teaching means for receiving an encoded video bit stream (as shown in fig. 2).
claim 8, arguments analogous to those applied for claim 4 are applicable for claim 8. 
As per claim 9, arguments analogous to those applied for claim 1 are applicable for claim 9 since the decoding method of claim 1 is the opposite encoding method of claim 9.
11.	Claims 2, 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) in view of Zheng et al. (“Simplified Intra Smoothing”) in further view of Tanizawa et al. (US 2010/0135389) hereinafter “Tanizawa”.
    As per claim 2, Drugeon and Zheng disclose the method of claim 1; however, Drugeon and Zheng do not explicitly disclose selecting the smoothing filter to be applied to the reference pixel values from a plurality of smoothing filters based on the intra prediction mode.
In the same field of endeavor, Tanizawa discloses selecting the smoothing filter to be applied to the reference pixel values from a plurality of smoothing filters (fig. 32; paragraph 0217, The filtering strength information 530 output from the filtering strength determination unit 508 is input to the filtering strength changeover switch 505. The filtering strength changeover switch 505 leads the decoded image signal 526 from the adder 503 to one of the pixel filters A to D or the deblocking skip line E in order to switch the filtering strength of the deblocking filter unit 506 in accordance with the filtering strength given by in the filtering strength determination unit 508, a prediction complexity derivation unit 303 calculates pieces of prediction complexity information 313 and 314 from prediction complexity derivation tables described in conjunction with FIGS. 13A, which depicts prediction complexity based on intra prediction modes,…in accordance with prediction information 311 of a target block and prediction information 312 of an adjacent block extracted from a target block coding parameter extraction unit 301 and an adjacent block coding parameter extraction unit 302 shown in FIG. 2). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Drugeon and Zheng in view of Tanizawa, by selecting the filtering strength of the deblocking filter from a plurality of deblocking filters in accordance with the prediction complexity, so that an increase in image quality difference between an original image and a decoded image at a block boundary due to the excessive filter processing can be avoided, and an effect of improving a coding efficiency and also improving a subjective image quality can be successful (Tanizawa; paragraph [0294]). 
As per claims 6 and 10, arguments analogous to those applied for claim 2 are applicable for claims 6 and 10.

12.	Claims 3, 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) in view of Zheng et al. (“Simplified  Intra Smoothing”) in further view of Tanizawa et al. (US 2010/0135389) in further view of Demas et al. (US 2005/0168644) cited in IDS, hereinafter “Demas”.
As per claim 3, Drugeon, Zheng and Tanizawa disclose the method of claim 2; however, Drugeon, Zheng or Tanizawa do not explicitly disclose wherein the plurality of smoothing filters consists of a [1 2 1] filter, a [1 1 4 1 1] filter, and a [1] filter.
In the same field of endeavor, Demas discloses that a smoothing filter can be selectable from 1-tap, 3-tap or 5-tap median filter (paragraph [0025]).  It is known in the art that a filter having a high strength, for example a 5-tap filter, is to be applied to pixels in which strong block noise occurs, and a filter having a low strength, for example a 1-tap or 3-tap filter, is to be applied to pixels in which weak block noise occurs.  It is a matter of design choice for an inventor to choose the right filter coefficients, for 1-tap, 3-tap and 5-tap filters, from a finite number of coefficients for the purpose of having a better edge enhancement.
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of Drugeon, Zheng, Tanizawa and Demas in order to prevent the circuit from enhancing spot noise (Demas, paragraph [0025]) and correct the detected edges in each color component of the image (Demas, paragraph [0011]). 
As per claims 7 and 11, arguments analogous to those applied for claim 3 are applicable for claims 7 and 11.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2013/0034158; US 2011/0200103; US 2012/0082219; US 2005/0025236).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.